Exhibit 10.1

 

 

NOTICE OF DEFERRED STOCK UNIT GRANT UNDER THE

DIAMEDICA THERAPEUTICS INC. 2019 OMNIBUS INCENTIVE PLAN

 

Pursuant to the DiaMedica Therapeutics Inc. 2019 Omnibus Incentive Plan (as may
be amended from time to time, the “Plan”), DiaMedica Therapeutics Inc., a
corporation organized under the laws of British Columbia (including any
successor thereto as provided in Section 22.5 of the Plan, the “Company”),
hereby grants to the individual named below (the “Participant”) the number of
Deferred Stock Units (as defined in the Plan) set forth below (the “Deferred
Stock Units”). The Deferred Stock Units are subject to all of the terms and
conditions set forth in this Notice of Deferred Stock Unit Grant (this “Grant
Notice”), the Deferred Stock Unit Award Agreement attached hereto (the “Award
Agreement”), and the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Plan. This Deferred Stock Units grant has been made as of the
grant date indicated below, which shall be referred to as the “Grant Date.”

 

Grant ID:

[Insert Grant ID number]

   

Participant:

[Insert Participant Name]

   

Grant Date:

[Insert Grant Date]

   

Total Number of Deferred Stock Units:

[Insert Number of Underlying Shares], subject to adjustment as provided in the
Plan.

   

Vesting Schedule:

Except as otherwise provided in Section 3 of the Award Agreement, the Deferred
Stock Units will vest commencing after ____________ (the “Vesting Start Date”),
on a cumulative basis, in four (4) installments as follows:

 

 

Number of Underlying Shares

Scheduled Vesting Date

   

March 31, 20__

   

June 30, 20__

   

September 30, 20__

   

December 31, 20__

 

 

  (each such installment vesting date, a “Scheduled Vesting Date”); provided,
however, that the Participant remains as a non-employee director of the Company
and has not experienced a “Separation from Service” as defined in the Award
Agreement, through the applicable Scheduled Vesting Date.    

Settlement Date:

Except as otherwise provided in Section 4 of the Award Agreement, the vested
Deferred Stock Units will be settled and the Shares underlying the vested
Deferred Stock Units shall be issued following the earlier of (i) the
Participant’s “Separation from Service” as defined in the Award Agreement, or
(ii) the Participant’s death.

 

* * * * *

 

 

--------------------------------------------------------------------------------

 

 

The Participant must accept this Deferred Stock Unit grant by executing this
Grant Notice in the space provided below and returning such original execution
copy to the Company or otherwise indicating affirmative acceptance of the
Deferred Stock Unit grant electronically pursuant to procedures established by
the Company and/or its third party administrator prior to the Vesting Start
Date. Execution or affirmative acceptance of this Grant Notice by electronic
means represents an agreement and acceptance to execute or accept this Grant
Notice by electronic means in accordance with the United States ESIGN Act (15
U.S.C. Chapt. 96, et al.) or other Applicable Law. The undersigned Participant
acknowledges that he or she has received a copy of this Grant Notice, the Award
Agreement, the Plan and the Plan Prospectus. As an express condition to the
grant of the Deferred Stock Units hereunder, the Participant agrees to be bound
by the terms of this Grant Notice, the Award Agreement and the Plan. The
Participant has read carefully and in its entirety the Award Agreement and
specifically the acknowledgements in Section 7.9 thereof. This Grant Notice, the
Award Agreement and the Plan set forth the entire agreement and understanding of
the Company and the Participant with respect to the grant, vesting and
administration of this Deferred Stock Units award and supersede all prior
agreements, arrangements, plans and understandings. This Grant Notice (which
includes the attached Award Agreement) may be executed in two counterparts each
of which will be deemed an original and both of which together will constitute
one and the same instrument.

 

DIAMEDICA THERAPEUTICS INC.    Participant                                  

By: [Name of Officer]

 

[Name of Participant]

 

Title: [Title of Officer]

     

 

2

--------------------------------------------------------------------------------

 

 

 

DEFERRED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Notice of Deferred Stock Unit Grant (the “Grant Notice”) to
which this Deferred Stock Unit Award Agreement (this “Agreement”) is attached
and which Grant Notice is included in and part of this Agreement, and subject to
the terms of this Agreement and the DiaMedica Therapeutics Inc. 2019 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), DiaMedica
Therapeutics Inc., a corporation organized under the laws of British Columbia
(including any successor thereto as provided in Section 22.5 of the Plan, the
“Company”), and the Participant named in the Grant Notice (the “Participant”)
agree as follows:

 

1.     Incorporation of Plan; Definitions. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement will be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement or in
the Grant Notice will have the same meanings as set forth in the Plan. The
provisions of this Agreement will be interpreted as to be consistent with the
Plan and any ambiguities in this Agreement will be interpreted by reference to
the Plan. In the event that any provision of this Agreement is not authorized by
or is inconsistent with the terms of the Plan, the terms of the Plan will
prevail. Pursuant to and in accordance with the terms of the Plan, the Committee
will have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations thereunder, and its decision will be
final, binding and conclusive upon the Participant and his or her legal
representatives in respect of any questions arising under the Plan or this
Agreement. A copy of the Plan and the Plan Prospectus have been delivered to the
Participant together with this Agreement.

 

2.     Grant of Deferred Stock Units. The Company hereby grants to the
Participant that number of Deferred Stock Units as set forth in the Grant
Notice, subject to adjustment as provided in the Plan, and each of which, if
vested pursuant to this Agreement, will be settled on the Settlement Date in one
(1) voting common share, no par value, of the Company (each, a “Share” and
collectively, the “Shares”), subject to the terms, conditions and restrictions
set forth herein and in the Plan. Reference in this Agreement to the Deferred
Stock Units will be deemed to include the Dividend Equivalents with respect to
such Deferred Stock Units as set forth in Section 4.2 of this Agreement.

 

3.     Vesting; Forfeiture.

 

3.1     Service-Based Vesting Condition. Except as otherwise provided in this
Section 3 or this Agreement or the Plan, the Deferred Stock Units will vest in
the amounts and on the date(s) as indicated in the Vesting Schedule set forth in
the Grant Notice (each a “Scheduled Vesting Date”) and as set forth in this
Agreement and in the Plan (collectively with the Scheduled Vesting Dates, each a
“Vesting Date”); provided, however, that the Participant remains as a
non-employee director of the Company, through the applicable Vesting Date.

 

3.2     Effect of Termination of Service as a Non-Employee Director. Except as
otherwise provided in Section 13.4, 13.5 or 15 of the Plan or in an Individual
Agreement between the Company, or one of its Subsidiaries or its Affiliates, and
the Participant, in the event the Participant’s service as a non-employee
director of the Company terminates for any reason, immediately upon termination
of service the Participant shall forfeit his or her rights to receive the Shares
subject to the Deferred Stock Units that have not vested as of the date the
Participant’s service with the Company so terminates; provided, however, that
upon the Participant’s death, the interest of the Participant in the Deferred
Stock Units shall vest immediately and in full; and provided, further, that the
interest of the Participant in the Deferred Stock Units shall vest immediately
as to a pro rata percentage of the non-vested Deferred Stock Units scheduled to
vest on the next Scheduled Vesting Date, with such proration based on the number
of days during which the Participant provided services as a director of the
Company beginning on the Vesting Start Date, or if a Scheduled Vesting Date has
occurred, the most recent Scheduled Vesting Date, and ending on the next
applicable Scheduled Vesting Date, multiplied by the number of Shares subject to
the Deferred Stock Units which were scheduled to vest on the next applicable
Scheduled Vesting Date.

 

1

--------------------------------------------------------------------------------

 

 

3.3     Effect of Change in Retainer Fees. If Participant experiences a change
in the Participant's annual cash retainers such that the Participant becomes
entitled to receive annual cash retainers for the period after the effective
date of such change that was used to calculate the number of Deferred Stock
Units subject to this Award Agreement pursuant to the Company's Non-Employee
Director Compensation Program aggregating to an amount less than the
corresponding amount used to calculate the number of Deferred Stock Units
subject to this Award Agreement, then the Participant shall forfeit as of the
effective dates of such change his or her rights to receive that portion of the
Deferred Stock Units underlying the Award Agreement reflecting the decrease in
the Participant's aggregate annual cash retainers and the date on which such
decrease occurred; provided, however, that in the event the Participant elected
to receive only a portion (as opposed to all) of his or her cash retainers in
the form of Deferred Stock Units, then prior to any such forfeiture, the amount
of cash retainers to be received will be reduced first. In addition, the number
of Deferred Stock Units vesting in Section 3.1 on Scheduled Vesting Dates
following the effective date of the decrease in the Participant’s annual cash
retainers shall be revised appropriately to reflect any such change in the
number of Deferred Stock Units underlying this Award Agreement pursuant to this
Section 3.3 and the date on which such change occurred. If Participant
experiences a change in the Participant's annual cash retainers such that the
Participant becomes entitled to receive annual cash retainers for the period
used to calculate the number of Deferred Stock Units subject to this Award
Agreement aggregating to an amount more than the aggregate amount used to
calculate the number of Deferred Stock Units subject to this Award Agreement,
then the Participant shall receive such additional annual cash retainers in
cash.

 

3.4     Effect of Actions Constituting Cause or Adverse Action; Forfeiture or
Clawback. The Deferred Stock Units are subject to the forfeiture provisions set
forth in Section 13.5 of the Plan, including those applicable if the Participant
is determined by the Committee to have taken any action that would constitute
Cause or an Adverse Action and any forfeiture or clawback requirement under
Applicable Law or any policy adopted from time to time by the Company.

 

3.5     Effect of Change in Control. Except as otherwise provided in an
Individual Agreement between the Company, or one of its Subsidiaries or
Affiliates, and the Participant, upon a Change in Control the Deferred Stock
Units will be subject to Section 15 of the Plan.

 

4.     Settlement; Issuance of Common Stock.

 

4.1     Timing and Manner of Settlement. Vested Deferred Stock Units will be
converted to Shares which the Company will issue and deliver to the Participant
or the Participant’s estate , if applicable (either by delivering one or more
certificates for such Shares or by entering such Shares in book entry form in
the name of the Participant or depositing such Shares for the Participant’s
benefit with any broker with which the Participant has an account relationship
or the Company has engaged to provide such services under the Plan, as
determined by the Company in its sole discretion), following the earlier of the
following events: (i) the Participant’s Separation from Service (as hereinafter
defined) or (ii) the Participant’s death, (each a “Payment Trigger”), subject to
the following:

 

2

--------------------------------------------------------------------------------

 

 

(a)     For Participants subject to United States federal income tax, Shares
will be issued within sixty (60) days following the Payment Trigger, and, for
purposes of this Agreement, a “Separation from Service” shall occur upon the
effective date of the Participant’s termination of service on the Board (other
than on account of death) provided such termination constitutes a “separation
from service” as defined in Treas. Reg. §1.409A-1(h); and provided further that
if the Participant is a “specified employee” of the Company, as defined in
Treas. Reg. §1.409A-1(i), at the Participant’s Separation from Service, and
settlement is on account of the Participant’s Separation from Service, the
settlement shall be delayed until the earlier of the first day of the seventh
month following the Participant’s Separation from Service and the Participant’s
death. Payment of amounts under this Agreement (by issuance of Shares or
otherwise) is intended to comply with the requirements of Section 409A of the
Code and this Agreement shall in all respects be administered and construed to
give effect to such intent. The Committee in its sole discretion may accelerate
or delay the settlement of any payment under this Agreement if and only to the
extent allowed under Section 409A of the Code.

 

(b)     For Participants resident in Canada for income tax purposes and not
subject to paragraph (a), above, Shares or, in the sole discretion of the
Company, cash, less any applicable tax withholdings required by law and pursuant
to Section 6 of this Agreement, shall be made to the Participant no later than
December 31 of the year following the calendar year that includes the Payment
Trigger; and for the purposes of this Agreement, a “Separation from Service”
shall mean the date the Participant retires or otherwise has a loss of
employment with the Company.

 

4.2     Dividends Equivalents. The Deferred Stock Units are being granted with
an equal number of Dividend Equivalents. Such Dividend Equivalents entitle the
Participant to be credited with any amount equal to all cash dividends paid on
one Share for each Deferred Stock Unit while the corresponding Deferred Stock
Unit is outstanding. Dividend Equivalents will be converted into additional
Deferred Stock Units and will be subject to the same conditions and restrictions
as the Deferred Stock Units to which they attach. The number of additional
Deferred Stock Units to be received as Dividend Equivalents will be determined
by dividing the cash dividend per share by the Fair Market Value of one Share on
the dividend payment date. Dividend Equivalents as to the Deferred Stock Units
will be subject to forfeiture and termination to the same extent as the
corresponding Deferred Stock Units as to which the Dividend Equivalents relate.

 

5.     Rights of Participant.

 

5.1     Service as a Director. Nothing in this Agreement will confer upon the
Participant any right to continue as a director of the Company.

 

5.2     Rights as a Shareholder. Except as otherwise provided in Section 4.2,
the Participant will have no rights as, or privileges of, a shareholder of the
Company, with respect to Shares covered by the Deferred Stock Units unless and
until the Participant becomes the holder of record of such Shares issued in
settlement of the Deferred Stock Units (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company
or electronic delivery of such Shares has been made to Participant’s designated
brokerage account).

 

5.3     Restrictions on Transfer. Except pursuant to testamentary will or the
laws of descent and distribution or as otherwise expressly permitted by the
Plan, no right or interest of the Participant in the Deferred Stock Units prior
to the vesting, issuance or settlement of the Deferred Stock Units will be
assignable or transferable, or subjected to any lien, during the lifetime of the
Participant, either voluntarily or involuntarily, directly or indirectly, by
operation of law or otherwise. Any attempt to transfer, assign or encumber the
Deferred Stock Units other than in accordance with this Agreement and the Plan
will be null and void and the Deferred Stock Units for which the restrictions
have not lapsed will be forfeited and immediately returned to the Company.

 

3

--------------------------------------------------------------------------------

 

 

6.     Withholding Taxes. The Company is entitled to (a) withhold and deduct
from future compensation of the Participant (or from other amounts that may be
due and owing to the Participant from the Company, or one of its Subsidiaries or
Affiliates), or make other arrangements for the collection of, all amounts the
Company reasonably determines are necessary to satisfy any and all federal,
foreign, state and local withholding and employment related tax requirements
attributable to the Deferred Stock Units, including the grant, vesting or
settlement of, or payment of Dividend Equivalents with respect to, the Deferred
Stock Units, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
Shares, with respect to the Deferred Stock Units. The Committee may, in its sole
discretion and upon terms and conditions established by the Committee, permit or
require the Participant to satisfy, in whole or in part, any withholding or
employment related tax obligation in connection with the Deferred Stock Units by
withholding Shares issuable upon settlement of the Deferred Stock Units. When
withholding Shares for taxes is effected under this Agreement and the Plan,
Shares will be withheld only up to an amount based on the maximum statutory tax
rates in the Participant’s applicable tax jurisdiction or such other rate that
will not trigger a negative accounting impact on the Company.

 

7.     Miscellaneous.

 

7.1     Governing Law. The validity, construction, interpretation,
administration and effect of this Agreement and any rules, regulations and
actions relating to this Agreement will be governed by and construed exclusively
in accordance with the laws of the State of Delaware, notwithstanding the
conflicts of laws principles of any jurisdictions.

 

7.2     Interpretation. Any dispute regarding the interpretation of this
Agreement will be submitted by the Participant or by the Company forthwith to
the Committee for review. The resolution of such a dispute by the Committee will
be final and binding on all parties.

 

7.3     Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement will be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

 

7.4     Notices. All notices, requests or other communications provided for in
this Agreement must be made, if to the Company, to DiaMedica Therapeutics Inc.,
Attn: Chief Financial Officer, Two Carlson Parkway, Suite 260, Minneapolis, MN
55447, and if to the Participant, to the last known mailing address of the
Participant contained in the records of the Company. All notices, requests or
other communications provided for in this Agreement must be made in writing
either (a) by personal delivery, (b) by facsimile or electronic mail with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication will be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the party entitled
thereto if by United States mail or express courier service; provided, however,
that if a notice, request or other communication sent to the Company is not
received during regular business hours, it will be deemed to be received on the
next succeeding business day of the Company.

 

7.5     Electronic Delivery and Acceptance. The Company may, in its sole
discretion, deliver any documents related to the Deferred Stock Units by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. The Participant hereby consents to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line system established and maintained by the Company or a third party vendor
designated by the Company.

 

4

--------------------------------------------------------------------------------

 

 

7.6     Other Laws. The Company will have the right to refuse to issue to the
Participant or transfer any Shares subject to the Deferred Stock Units if the
Company acting in its absolute discretion determines that the issuance or
transfer of such Shares might violate any Applicable Law.

 

7.7     Investment Representation. The Participant hereby represents and
covenants that (a) any Share acquired upon the vesting and settlement of the
Deferred Stock Units will be acquired for investment and not with a view to the
distribution thereof within the meaning of the United States Securities Act of
1933, as amended (the “Securities Act”), unless such acquisition has been
registered under the Securities Act and any applicable state securities laws;
(b) any subsequent sale of any such Shares will be made either pursuant to an
effective registration statement under the Securities Act and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws; and (c) if requested by the
Company, the Participant will submit a written statement, in form satisfactory
to the Company, to the effect that such representation (x) is true and correct
as of the date of vesting of any Shares hereunder or (y) is true and correct as
of the date of any sale of any such Share, as applicable. As a further condition
precedent to the delivery to the Participant of any Shares subject to the
Deferred Stock Units, the Participant will comply with all regulations and
requirements of any regulatory authority having control of or supervision over
the issuance or delivery of the Shares and, in connection therewith, will
execute any documents which the Company will in its sole discretion deem
necessary or advisable.

 

7.8     Non-Negotiable Terms. The terms of this Agreement and the Deferred Stock
Units are not negotiable, but the Participant may refuse to accept the Deferred
Stock Units by notifying the Company’s Chief Financial Officer in writing within
thirty (30) day after the Grant Date set forth in the Grant Notice.

 

7.9     Acknowledgement by the Participant. In accepting the Deferred Stock
Units, the Participant hereby acknowledges that:

 

(a)     The Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan.

 

(b)     The grant of the Deferred Stock Units is voluntary and does not create
any contractual or other right to receive future awards of Deferred Stock Units,
or benefits in lieu of Deferred Stock Units, even if Deferred Stock Units have
been granted repeatedly in the past.

 

(c)     All decisions with respect to future Deferred Stock Units award grants,
if any, will be at the sole discretion of the Company.

 

(d)     The Participant is voluntarily participating in the Plan.

 

(e)     Neither the award of Deferred Stock Units nor this Agreement will be
interpreted to form an employment contract with the Company, or one of its
Subsidiaries or Affiliates.

 

(f)     The future value of the Shares subject to the Deferred Stock Units is
unknown and cannot be predicted with certainty and if the Deferred Stock Units
vest and the Shares become issuable in accordance with the terms of this
Agreement, the value of those Shares may increase or decrease.

 

5

--------------------------------------------------------------------------------

 

 

(g)     In consideration of the grant of the Deferred Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Deferred Stock Units or diminution in value of the Deferred Stock Units or
Shares acquired upon settlement of the Deferred Stock Units resulting from the
termination of service as a non-employee director of the Company (for any reason
whatsoever and whether or not in breach of applicable labor laws) and the
Participant hereby irrevocably releases the Company, including its Subsidiaries
and Affiliates, from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by acceptance of the Deferred Stock Units, the Participant shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim.

 

(h)     In the event of termination of the Participant’s service as a
non-employee director of the Company (whether or not in breach of local labor
laws), the Participant’s right to receive the Deferred Stock Units and vest in
the Deferred Stock Units under the Plan, if any, will terminate effective as of
the date of termination of his or her active service as a non-employee director
of the Company as determined in the sole discretion of the Committee and will
not be extended by any notice of termination provided to the Participant by
contract or practice of the Company, or one of its Subsidiaries or Affiliates,
or mandated under local law and the Committee will have the sole discretion to
determine the date of termination of the Participant’s service as a non-employee
director of the Company for purposes of the Deferred Stock Units.

 

(i)     Neither the Company nor one of its Subsidiaries or Affiliates, is
providing any tax, legal or financial advice, nor is the Company, or one of its
Subsidiaries or Affiliates, making any recommendations regarding the
Participant’s participation in the Plan, acceptance of the Deferred Stock Units,
acquisition of Shares upon settlement of the Deferred Stock Units or any sale of
such Shares.

 

(j)     The Participant has been advised to consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

* * * * *

 

6